Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1, On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mathematical process.  It merely consists of receiving data and performing calculations on that data.  Notably, the claim does not positively recite any limitations regarding actual use of the determined vehicle path/control of the vehicle, the determined vehicle path merely exists as disembodied data.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “A method of path planning for a host vehicle, comprising:”, there are no limitations in the body of the claim that recites control of the vehicle based on this planned path.  Currently data is only received, calculated on (purely mathicatically transformations thus not integrating for 101 purposes).
Also, while the claimed method may reduce the amount of data that has to be calculated, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field. I.e. the improvement is of the algorithm itself not in someway allowing for faster processing on the computer system or similar.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of receiving and computing are performed by a “controller”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field which are not directed to the judicial exception. No vehicle control response or similar integration is claimed based on the generated/all claim limitations are directed to mathematical concepts.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Regarding the other independent claims 12 and 17 these independent claims are directed to similar methods of determining a vehicle trajectory. While not identical to independent claim 1 in terms of scope of protection/claim elements, these claims have the same 101 issue in that only purely mathematical steps are claimed with no implementation of the trajectory (control of the vehicle) in the claim body. As such the 101 analysis for claims 12 and 17 is functionally equivalent to claim 1 above.
Regarding the dependent claims, these claims all recite further limitations which are directed to the calculating steps and/or definitions for various parameters of their respective independent claims.
Claims 7, 16, and 20 while reciting “adjusting of host vehicle speed” on a closer a review of the claim elements show that this “adjusting” is part of the graph calculation, i.e. it is the speed parameter in the mathematical process which is being adjusted, not the physical speed/control of the vehicle, thus these claims also fail to provide practical integration.
Amending the independent claims to recite control of the vehicle using the determined path (grounds for such an amendment can be found in at least [0031] of applicant’s specification) would provide practical integration and thus overcome the 101 rejections.
Allowable Subject Matter
Claims 1-20 are all allowable in terms of prior art anticipation and/or obviousness under 35 U.S.C 102 and 103. However, claims 1-20 are rejected under U.S.C 101 as directed to mathematical concepts. As such any amendments (or arguments) which would overcome the 101 rejections would put the claims in condition for allowance.
The following is an examiner’s statement of reasons for indicating allowable subject matter: Regarding the independent claims, no prior art was found to teach the claims as a whole; while tree searches for vehicle trajectory generations are found in the prior art, including Dijkstra algorithms, no prior art was found to teach all of the kinematic function parameters claimed, in particular the allowable deviations for vehicle heading and speed and allowable deviations for obstacle headings and speeds. Additionally, the repeating (i.e. the “qualified projected positions” elements) are not taught in the prior art, instead only generalized iteration limits are taught in the art.
	A close piece of prior art found is US 20170168485 A1, Berntorp et al. Berntorp teaches the path determination method for a vehicle which includes predicting of object paths. Berntorp includes teaching a search tree for determining a vehicles trajectory which includes cost function based on distance to other objects/obstacles. The search tree/state including accounting for/using the position, heading, and speed of the vehicle to determine possible future states. Berntorp et al however fails to disclose an “allowable deviation” for the heading and speed the vehicle. The closest it comes to is teaching a cost function for deviating from a nominal/normal speed and heading of the vehicle, which while similar isn’t the same as a threshold type deviation for speed and heading of the vehicle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170168485 A1; US 20190354109 A1; US 20200241541 A1; US 20210020045 A1; US 20220107646 A1; US 20220135029 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661